     Case 8:10-cv-00504-WDK-FMO Document 23 Filed 01/25/21 Page 1 of 1 Page ID #:118



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                        )
                                                          )
 7                     Plaintiff,      vs.                )   Case No.: 8:10-CV-00504-WDK-FMO
                                                          )
 8     ALBERTO GONZALES HERNANDEZ, et al,                 )                   RENEWAL OF JUDGMENT
                                                          )                   BY CLERK
 9                 Defendant,                             )
                                                          )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
         Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Alberto Gonzales
13
       Hernandez individually and d/b/a Oasis Bar and Feliciana Hernandez individually and d/b/a
14
       Oasis Bar, entered on March 2, 2011, be and the same is hereby renewed in the amounts as set forth
15
       below:
16
                Renewal of money judgment
17
                      a. Total judgment                                   $    3,720.00
18
                      b. Costs after judgment                             $      00.00
19
                      c. Subtotal (add a and b)                           $    3720.00
20
                      d. Credits                                          $      00.00
21
                      e. Subtotal (subtract d from c)                     $    3,720.00
22
                      f.   Interest after judgment(.27%)                  $      99.48
23
                      g. Fee for filing renewal of application            $      00.00
24
                      h. Total renewed judgment (add e, f and g) $            3,819.48
25

26
              January 25, 2021
       Dated: ___________________             CLERK, by _________________________
27                                               Deputy
                                               Kiry A. Gray,
28                                             Clerk of U.S. District Court




                                               Renewal of Judgment
